[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                                No. 17-11227
                            Non-Argument Calendar
                          ________________________

                     D.C. Docket No. 5:13-cr-00013-MW-2


UNITED STATES OF AMERICA,

                                                              Plaintiff – Appellee,

                                      versus

TRACY L. COLLIER,

                                                           Defendant – Appellant.

                          ________________________

                   Appeal from the United States District Court
                       for the Northern District of Florida
                         ________________________

                                (February 1, 2018)

Before TJOFLAT, WILLIAM PRYOR, and ANDERSON, Circuit Judges.

PER CURIAM:

      Rachel R. Seaton, appointed counsel for Tracy Collier in this direct criminal

appeal, has moved to withdraw from further representation of Collier and has filed
a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967). Our

independent review of the entire record reveals that Seaton’s assessment of the

relative merit of the appeal is correct.1 Because independent examination of the

entire record reveals no arguable issues of merit, the motion to withdraw from

further representation is GRANTED and Collier’s total sentence is AFFIRMED.




       1
          This Court has previously affirmed Collier’s convictions, but we vacated his total
sentence and remanded for resentencing because the District Court failed to make adequate
findings as to (1) whether Collier had reason to know that the conspiracy that formed the basis
for his charges involved over 50 victims, such that a number of victims enhancement was
appropriate, and (2) whether Collier was entitled to a mitigating role reduction. See United
States v. Taylor, 652 F. App’x 902 (11th Cir. 2016), cert. denied sub nom. Collier v. United
States, 137 S. Ct. 1232 (2017).
                                                2